DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
It is noted that the claims have been incorrectly numbered.  It is noted that when the Applicant corrects the numbering, the dependencies of the dependent claims will also need to be corrected.  Below is a map of how the Examiner is renumbering the claims for the rejection.
Current
Examiner
1-17 = canceled 
1-17 = canceled
18 = apparatus
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
21 = method
28
22
29
23
30
24
31
25
32
26
33
27
34
28
35
29
36
30 = apparatus
37
31
38


Priority
This application is a continuation of application 15/187,088 filed 20 June 2016 now US Patent No 11,100,156.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is a recitation of a claim from the parent application.  The abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.   Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,100,156. Although the claims at issue are not identical, they are not patentably distinct from each other.  It would have been obvious to one of ordinary skill in the art to implement the method of the Patent in the apparatus of the Current Application in order to realize the functionality of the method.  Also, it would have been obvious to utilize a table as a type of view since tables are well-known in the art for presenting data in an efficient manner.   

Current Application
US Patent No 11,100,156
18. An apparatus for identifying a similarity between different digital content items, the apparatus comprising a hardware processor and a memory, wherein the memory includes non- transitory machine-readable instructions, which, when executed by the hardware processor are configured to cause the apparatus to:


determine a characteristic of a digital content item;
transform the digital content item with a first transformation method to form a first transformed digital content item;
determine a characteristic of the first transformed digital content item; and then, in the following order:
i) form a first transformation assessment result of the digital content item by comparing the characteristic of the digital content item to the characteristic of the first transformed digital content item;

ii) establish a range based on first transformation assessment results of one or more digital content items;

iii) establish a group comprising one or more digital content items whose first transformation assessment results are within the range; and
iv) provide one or more views of one or more members in the group comprising information about the one or more members in the group.

1. A method for identifying a group of digital content items, the method comprising: 



retrieving one or more digital content items; 
determining at least one characteristic of the one or more digital content items; 
transforming, with a first transformation method, said one or more digital content items to form one or more transformed digital content items; 
determining at least one characteristic of said one or more transformed digital content items; 
assessing said determined at least one characteristic of said one or more digital content items with respect to at least one characteristic of said one or more transformed digital content items to form a first transformation assessment result; and 

8. The method according to claim 1, wherein said one or more digital content items with transformation assessment results within a similar range belong to a similar group.
using said first transformation assessment result to establish a group of one or more digital content items based on the assessment; 
creating a table containing a first transformation assessment result, and outputting to a display or to a printer a first transformation assessment result.




Claim Objections
Claim 29 as renumbered by the Examiner is objected to because of the following informalities:  The claim states limitations that are already included in independent claim 28 as renumbered by the Examiner.  Therefore, the limitations are not further limiting.  Appropriate correction is required.
Claims 18-31 as renumbered by the Examiner are objected to for the claims being numbered incorrectly.  When the numbering is corrected, the dependencies within the claims also need to be fixed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-36 as renumbered by the Examiner is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "first transformation assessment results of one or more digital content items" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  The previous steps are performed only for one content item.  Therefore, it is suggested the previous steps be amended to state “one or more digital content items.” Dependent claims 19-27 are rejected on the same grounds since they incorporate the deficiencies of the independent claim.
Claim 28 as renumbered by Examiner as depicted above states “determine a characteristic of a digital content item of known origin” in the line 4.  The claim then states “determine a characteristic of the digital content item” in line 10.  This digital content item needs to be differentiated from the digital content item of known origin.  Also, claim 28 recites the limitation "first transformation assessment results of one or more digital content items" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  The previous steps are performed only for one content item not including the content item of known origin.  Therefore, it is suggested the previous steps be amended to state “one or more digital content items.” Dependent claims 29-36 as renumbered by the Examiner are rejected on the same grounds since they incorporate the deficiencies of the independent claim.
     Claim 33 as renumbered by Examiner as depicted above recites the limitation "wherein the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim depends from method claim 28 as mapped above.


Allowable Subject Matter
Claims 18-38 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Shmueli and Amitay.
Shmueli teaches calculating a compression ratio for a file and then grouping files based on the compression ratio.  While Shmueli teaches a compression ratio range for each of the groups, the compression range is pre-assigned or predetermined. 
Amitay teaches using the compression signature of documents to determine the author of a document by comparing compression distances between a document with an unknown author and a known author.  The documents are grouped based on a predetermined distance threshold.   
Also, the prosecution history of Application 15/187,088 is noted.
With regards to claims 18-27, the prior art of record fails to explicitly teach the limitations of “establish a range based on first transformation assessment results of one or more digital content items; establish a group comprising one or more digital content items whose first transformation assessment results are within the range; and provide one or more views of one or more members in the group comprising information about the one or more members in the group” in combination with the other claimed limitations.
With regards to claims 28-36, the prior art of record fails to explicitly teach the limitations of “establish a range based on first transformation assessment results of one or more digital content items; establish a group comprising one or more digital content items whose first transformation assessment results are within the range; compare the first transformation assessment result of the digital content item to the first transformation assessment result of the digital content item of known origin; identify the origin of the digital content item as the origin of the digital content item of known origin when the comparison result is within the range; provide one or more views comprising information of the identified origin of the digital content item” in combination with the other claimed limitations.
With regards to claims 37 and 38, the prior art of record fails to explicitly teach the limitations of “establish a range of file ratios based on the metadata of the one or more compressed files; establish one or more groups of the one or more files comprising text, wherein a group includes one or more files comprising text with corresponding extracted file ratios that are within the range; and provide one or more views comprising information of the one or more groups of files comprising text” in combination with the other claimed limitations.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167